DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2011/0100459).
Regarding claim 1, Yoon discloses a solar cell (see Figure 1), comprising: 
a substrate (110) having a light-receiving surface, a back surface, and outer sidewalls (outer sidewalls are the ones in contact with BSF layer 150 on the sides) (see Figure 1); 
an emitter region (120) on the substrate at the light-receiving surface of the substrate (see Figure 1), the emitter region having outer sidewalls laterally spaced inward from the outer sidewalls of the substrate at locations where the outer sidewalls of the substrate meet the 
a passivation layer (anti reflection layer made of silicon nitride 133, which is a known passivating material; [0057]) on the outer sidewalls of the emitter region (see Figures 1 and 2).
Regarding claim 5, Yoon discloses all the claim limitations as set forth above, and further discloses a passivation layer on the light-receiving surface of the substrate (anti reflection layer 133 extends to the light-receiving surface of the substrate; see Figure 1), wherein the passivation layer on the outer sidewalls of the emitter region is continuous with the passivation layer on the light-receiving surface of the substrate (see Figure 1).
Regarding claim 6, Yoon discloses all the claim limitations as set forth above, and further discloses the passivation layer on the light- receiving surface of the substrate and the passivation layer on the outer sidewalls of the emitter region comprise silicon oxide (SiOx) and silicon nitride (SiNx) (as set forth above).
Regarding claim 12, Yoon discloses all the claim limitations as set forth above, and further discloses the substrate is a p-type monocrystalline silicon substrate (it is disclosed the substrate can be p type or n type; [0031] and [0032]).
Regarding claim 13, Yoon discloses all the claim limitations as set forth above, and further discloses the emitter region comprises n-type dopants (it is well known in the art by one of ordinary skill that the emitter region would have the opposite conductivity type, which would be n-type if the substrate is p-type, such that the substrate and emitter form a p-n junction (0065), where dopant is used for forming the conductivity type ([0031] and [0032])), the solar cell further comprising: 

Regarding claim 14, Yoon discloses all the claim limitations as set forth above, and further discloses a conductive contact (second electrodes 170) electrically connected to the regions of p-type dopants at the back surface of the substrate (see Figure 1).
Regarding claim 15, Yoon discloses all the claim limitations as set forth above, and further discloses the conductive contact is disposed through openings in a bottom passivation and capping layer on the back surface of the substrate (second electrode 170 is formed through openings in second anti-reflection layer 160; [0030] and [0086]; see Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0100459), as applied to claim 1 above, and in view of Nishimoto (US 2015/0083183).
Regarding claim 7, Yoon discloses all the claim limitations as set forth above, and further discloses the emitter region comprises a concentration of dopants of a conductivity type (inherent property of an emitter region), but the reference does not expressly disclose the solar cell further comprising: regions within a perimeter of the emitter region, the regions having a higher concentration of dopants of the conductivity type than the concentration of dopants of the conductivity type of the emitter region.
Nishimoto discloses an emitter region (2a) comprising a concentration of dopants of a conductivity type (low concentration impurity diffusion region; [0037]) and regions within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solar cell of Yoon by diffusing higher concentration of dopants of the emitter conductivity type in regions where the front electrode is to be formed, as taught by Nishimoto, so that ohmic characteristics can be improved ([0004]) through the reduction in resistance in the region ([0039]), as taught by Nishimoto.
Regarding claim 8, modified Yoon discloses all the claim limitations as set forth above, and further discloses the conductivity type is n-type (it is disclosed the emitter region would have the opposite conductivity type, which would be n-type if the substrate is p-type, as set forth above), and the dopants are selected from the group consisting of phosphorous dopants and arsenic dopants (n-type dopant can be phosphorus; [0031]).
Regarding claim 9, modified Yoon discloses all the claim limitations as set forth above, and further discloses conductive contacts (first electrodes 140) electrically connected to the regions within the perimeter of the emitter region (as modified in claim 7).
Regarding claim 10, modified Yoon discloses all the claim limitations as set forth above, and further discloses the conductive contacts penetrate a passivation layer (130) on the light-receiving surface of the substrate (see Figure 1), but the reference does not expressly disclose the conductive contacts are screen printed and fired through a passivation layer on the light-receiving surface of the substrate.

Regarding claim 11, modified Yoon discloses all the claim limitations as set forth above, and further discloses the conductive contacts comprise silver ([0085]).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721